The answer to the only real question properly presented by this appeal depends upon the meaning that should be given the words "immediate family," as used in the defendant's charter in describing the persons who are legally capable of taking a death benefit.
The charter forbids the payment of a death benefit to the executor or administrator of a deceased member, and defines the persons to whom alone such benefit may lawfully be paid in the following language: "A. To such person or persons of the immediate family of said member as by him designated. B. To such person or persons, in default of such family, of the blood relatives of such member as by him designated. C. In default of any designation by said member, or out of the order named, except by the permission of the board of directors, or their successors, for cause shown, then such aid shall be rendered by said corporation to such family, or relatives who are heirs-at-law of such member, in the manner above arranged, upon their proof of being of such family or such heirs-at-law." 11 Special Laws, p. 17; 12 id., p. 690.
The primary meaning of the word "family" as used in our language to specify a definite group of persons is defined as "the collective body of persons who form one household under one head and one domestic government, including parents, children and servants." Century Dictionary. In construing a writing in which the word "family" is used, this primary meaning should be assumed in determining the expressed intention of the writer, unless there is something in the context to show that it is used *Page 216 
with some other meaning. Cheshire v. Burlington, 31 Conn. 326,329; Hart v. Goldsmith, 51 id. 479, 480; Wood v.Wood, 63 id. 324, 327, 28 A. 520; Crosgrove v. Crosgrove,69 Conn. 416, 422, 38 A. 219; Knights of Columbus v.Rowe, 70 Conn. 545, 550, 40 A. 451. Possibly it may be questioned how far, in a modern use of the word "family," servants should be presumed to be included as among the particular persons indicated, but this query is not important in the present case.
The charter plainly indicates two groups of persons, and two only, any member of which may legally take a death benefit. One is described as the "immediate family," and the other as the "blood relatives," of the member; one person may belong to both groups. Both groups are composed of persons of the same family with the member; in the former, reference being had to the primary meaning of "family" as denoting members of one household gathered around one head, and in the latter to "family" as denoting individuals related through descent from one stock. "Family" is frequently used to denote those connected by the tie of a common descent, as well as that of a common household. Crosgrove v. Crosgrove, 69 Conn. 416,422, 38 A. 219; Hoadly v. Wood, 71 Conn. 452, 456,42 A. 263. The designated beneficiary must be of the former group, if such a group exists, and if not, he must be of the latter group.
We think that the charter, in limiting the persons eligible to designation as a beneficiary, uses the words "immediate family" with the meaning of a group of persons, of which the insurance member is one, connected as one family, and from which is excluded any member who has become separated from the group as constituting one household; and that "immediate family" certainly includes all persons bound together by the ties of relationship, as parents and children living together as members of one household under one head. This construction seems to be involved in the decision of Knights of Columbus v. Rowe,70 Conn. 545, 40 A. 451. *Page 217 
The vital contention of the defendant is that the words "immediate family," as used in the charter, exclude from the class of eligible designated beneficiaries every person whom the head of the family is not legally bound to support, and therefore excludes an adult child of the head. This contention is without foundation. We necessarily held, in Knights of Columbus v. Rowe, 70 Conn. 545,40 A. 451, that the insurance member need not be the head of the family from which his beneficiary was selected, that the designated beneficiary need not be dependent upon the insurance member for support, but might be a self-supporting person and either a minor or an adult. The defendant's first request asked the court to charge that under the "immediate family" clause in the charter, it was essential to the right of a person to claim the death benefit as the designated beneficiary of an insurance member, that such person was under the legal control of, and dependent upon, that member for support, and that the member was under the duty of giving support to such person. This statement of the law is manifestly untrue, and therefore the trial court correctly refused the defendant's first request to charge.
The court did not err in refusing to charge as requested in the defendant's second request. A charge so framed — if it were intended as a statement of the law (which was admitted and undisputed) that the plaintiff was not her father's legally designated beneficiary, if, at the time of his death, she had separated herself from the family and ceased to be a member of his household — would have been an incorrect statement of that law; and if it were intended as a statement of the facts which, if found by the jury, would require them to find the fact that the plaintiff at her father's death had ceased to be a member of his household, it plainly would have been an insufficient and improper statement. The court, however, in its charge did state fairly the conflicting claims as to the facts proved, upon which the jury must find the fact whether or not at her father's death the plaintiff remained a member of his household. *Page 218 
The only other assignment of error, namely, that the whole charge as given is erroneous, is too general and raises no question we are bound to consider. General Statutes, § 802.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.